t c memo united_states tax_court george j mantakounis and sophia mantakounis petitioners v commissioner of internal revenue respondent docket no 5888-ol1 filed date ronald d ashby for petitioners jack t anagnostis for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for respondent also determined an addition_to_tax of dollar_figure under sec_6651 a and a penalty of dollar_figure under sec_6662 the issues for decision are whether petitioners failed to report dollar_figure in income whether petitioners are liable for an addition to - - tax under sec_6651 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in springfield pennsylvania at the time they filed their petition petitioners had been married for years at the time of trial john t mantakounis j mantakounis father of george j mantakounis petitioner resided in an apartment house in philadelphia pennsylvania owned by petitioner’s sister j mantakounis spent his time in philadelphia and in greece j mantakounis died in icaria greece on date in petitioners traveled to holiday florida to purchase a home settlement of the purchase transaction occurred on date the purchase_price was dollar_figure with dollar_figure due at closing in connection with this purchase petitioners engaged in a dollar_figure cash transaction on date petitioners bought a cashier’s check in the amount of - - dollar_figure from the barnett bank of pasco county florida and used the remaining funds to obtain a certificate of deposit petitioners filed a joint federal_income_tax return for reporting taxable_income of dollar_figure petitioners received an extension for filing of their return until date and filed their return on date respondent commenced an examination of petitioners’ joint_return in date a form_4789 currency transaction report ctr filed by barnett bank had shown petitioners’ dollar_figure cash transaction which was not included in petitioners’ gross_income for on date revenue_agent helen moore moore interviewed petitioner in his accountant’s office petitioner told moore that in he found a box of cash in his father’s house in philadelphia petitioner then told moore that he took the money to florida to purchase the florida home on date petitioners sold a house they owned in springfield pennsylvania to their son for dollar_figure receiving a check from the title company for dollar_figure on date petitioner wrote a check to j mantakounis for dollar_figure from petitioners’ joint bank account moore issued her report on date proposing an adjustment to income of dollar_figure after petitioners retained their current counsel counsel for petitioners told moore that - the dollar_figure was a loan from j mantakounis to petitioners and not cash that petitioner found in a box on date petitioners’ attorney produced to moore a note the dollar_figure check to j mantakounis and the settlement sheet for the springfield property as evidence of the loan on date petitioner met with appeals officer walter lyons lyons at this meeting petitioner denied that he ever mentioned finding the money in a box in his father’s house petitioner stated that j mantakounis sold property in greece and that funds from that sale were loaned to petitioner petitioner first told lyons that j mantakounis loaned him the money in philadelphia he later claimed that his father gave the cash to petitioner in florida on date respondent sent to petitioners a notice_of_deficiency for respondent determined that the dollar_figure was unreported income increasing petitioners’ taxable_income accordingly opinion unreported income generally the taxpayer bears the burden of disproving the commissioner’s determination rule a see 290_us_111 102_tc_632 petitioners however argue that here the burden shifted to respondent under sec_7491 because - - petitioners introduced credible_evidence that the cash transaction was a loan sec_7491 applies only to court proceedings arising in connection with examinations commencing after date and thus does not apply to this case internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_726 in any event as set forth below we do not accept petitioner’s testimony as credible petitioners further argue that respondent must put forth evidence that the cash transaction was not a loan and must show some link between the transaction and petitioner’s business a bank deposit is prima facie evidence of income 87_tc_74 see clayton v commissioner supra pincite 96_tc_858 affd 959_f2d_16 2d cir the bank_deposits method of reconstruction assumes that all money deposited to a taxpayer’s account is taxable_income unless the taxpayer can show a nontaxable source for the income see dileo v commissioner supra pincite respondent need not show a likely source of the income tokarski v commissioner supra pincite here there is no requirement that respondent produce evidence linking petitioners to an income-producing activity because as in tokarski v commissioner supra pincite there is no guestion that petitioners actually received the money although petitioners applied part of the funds to the purchase of the -- - cashier’s check and deposited the balance into an account this distinction is irrelevant to our analysis it is undisputed that petitioners engaged in the transaction and had use of the money although petitioners were notified by the court at trial that tokarski was directly on point and would be the basis of our analysis petitioners’ brief failed to address the case or otherwise negate its persuasiveness petitioners’ brief failed to comply with the requirements of rule 15l1 e by neglecting to discuss any applicable legal authority and failing to include proposed findings_of_fact petitioner offered inconsistent information during examinations and conflicting testimony at trial regarding the transaction moore and lyons both gave credible testimony and both took contemporaneous notes of their interviews with petitioner petitioners were unable directly to contradict moore’s and lyons’s testimony about the examinations because petitioner repeatedly stated that he did not remember his conversations with them we have no reason to doubt their credibility and have found as fact their versions of what occurred during trial petitioner testified in response to questions from his counsel qo in how old was your dad a in his eighties somewhere - jj - q okay now do you take him to florida to see the property you’re about to purchase a well we talked about it before and he said i’d like to see it i said wonderful he came down with us knowing full well that---we had talked before knowing full well that he was going to loan me a sum of money to purchase this property and i would put in the additional sum o the discussion about the loan did that occur here in philadelphia a yes q and your father was going to florida to what a just look at the house with us q was it your understanding that if he approved of the house he would then give you the money for the loan a yes q if he didn’t approve of the house he wouldn’t give you the money a that’s true q how long did it take you and your 81-year-old dad and your wife to go to florida a two days q so you leave somewhere right around the end of february q mr mantakounis after your father viewed the property what if anything did he do a he liked the property and he said buy it here’s the money go make settlement --- - it is improbable that j mantakounis would personally carry dollar_figure cash to florida although petitioner claims to have been aware that his father was carrying the cash no security precautions were taken in addition mrs mantakounis did not testify regarding the transaction and the trip that j mantakounis took to florida even though she was present at the time and at trial petitioner’s testimony concerning the note was replete with factual inconsistencies the note was not in the form of a promissory note the note refers to three different amounts dollar_figure payable on demand dollar_figure payable on demand and dollar_figure petitioner was vague in answering respondent’s questions at trial concerning whether j mantakounis gave him dollar_figure in cash or the dollar_figure referred to in the note petitioner was also inconsistent in describing exactly what the other two amounts in the note were although petitioner testified that he had the note when he first met with moore in he did not show it to her at that time the alleged loan was repaid during the time that the examination was nearing conclusion after a transaction with petitioners’ son it was not until after petitioners had retained their current counsel in that the note was produced overall petitioner’s direct testimony was in response --- - to leading questions by his counsel and his testimony on cross-- examination was vague and evasive petitioners argue that a different result in this case would have followed if respondent had interviewed j mantakounis prior to his death regarding the loan presumably petitioners believe that j mantakounis’s testimony would have proved the existence of the loan we are not required however to accept self- serving unverified and uncorroborated statements of petitioner or of his parent tokarski v commissioner t c pincite see 105_tc_324 considering the belated and inconsistent explanations provided by petitioner before and during trial we do not accept his testimony we uphold respondent’s determination that the dollar_figure was unreported income addition_to_tax and penalty respondent determined an addition_to_tax for failure_to_file timely under sec_6651 and an accuracy-related_penalty for substantial_understatement under sec_6662 a petitioners have presented neither evidence nor argument regarding the addition_to_tax and penalty respondent determined the addition_to_tax for late filing because although petitioners were granted an extension to file until date they did not file until date to escape the addition_to_tax for filing late returns petitioners have the burden of proving that the failure_to_file did not result from willful neglect and that the failure was due to reasonable_cause see 469_us_241 because petitioners failed to present any explanation of their late filing they remain liable under sec_6651 sec_6662 imposes a penalty for substantial_understatement of tax_liability if the understatement exceeds the greater of percent of the correct_tax or dollar_figure see sec_6662 d a and b the term understatement is defined as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax_shown_on_the_return for the taxable_year sec_6662 a in view of our determination that petitioners underreported their income by dollar_figure a prima facie case exists for imposition of the penalty because petitioners failed to present any evidence or argument that the penalty was incorrectly imposed we uphold respondent’s determination to reflect the foregoing decision will be entered for respondent
